Citation Nr: 0639380	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  01-07 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for right tonsilar non-
Hodgkin's lymphoma.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had active service from November 1963 to November 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision by the 
above Department of Veterans Affairs (VA) Regional Office 
(RO), which denied the veteran's claim of entitlement to 
service connection for right tonsilar non-Hodgkin's lymphoma 
(claimed as a throat condition).  The veteran filed a timely 
notice of disagreement.  A statement of the case (SOC) was 
issued in July 2001, which continued the denial of the 
veteran's claim.  A substantive appeal was filed in August 
2001.

The veteran provided oral testimony before a Hearing Officer 
at the RO in October 2001, a transcript of which has been 
associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the veteran.


REMAND

Additional pertinent medical evidence was received at the 
Board after the last adjudication of the matter in an April 
2006 supplemental statement of the case (SSOC), without a 
waiver of initial adjudication by the RO.  The Board notes 
that pursuant to 38 C.F.R. §§ 19.37, 20.1304(c), any 
pertinent evidence, not previously reviewed at the RO, but 
received from the veteran prior to the transfer of the VA 
claims file to the Board, or evidence which is accepted first 
at the Board, must be initially reviewed by the agency of 
original jurisdiction, unless this procedural right is waived 
by the veteran or his representative.  This procedural right 
was not waived in this case and, therefore, the case must be 
remanded.

In addition, in November 2006, the veteran received 
correspondence from the Board.  At that time the Board made 
reference to the veteran's August 2006 Statement in Support 
of Claim, in which he indicated that he was sending the names 
of soldiers who had served with him in order to ascertain 
whether there was a high rate of cancer among them and had 
asked the Board to conduct that research.  In this regard, 
the veteran included a copy of Special Orders Number 278, 
dated in October 1965, which listed such veterans and other 
identifying information.  

The veteran was notified in the Board's November 2006 
correspondence that his research request had to be denied 
based upon provisions prohibiting the release of that 
information to the veteran under the Privacy Act and Freedom 
of Information Act.  The veteran was advised that he could 
conduct his own research, to include attempting to locate and 
contact other veterans, as explained on the main VA website 
at www.va.gov, under "Frequently Asked Questions."  Since 
that time, no additional evidence has yet been received for 
the record, nor was the veteran advised of the appropriate 
time period for submitting any more additional evidence.  
Accordingly, the RO is requested to contact the veteran to 
ascertain whether he has any additional evidence to submit, 
advise him of the appropriate time limitations for submitting 
additional evidence and providing him with a waiver form. 

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The RO is requested to contact the 
veteran to ascertain whether he has any 
additional evidence to submit, advise him 
of the appropriate time limitations for 
submitting additional evidence and to 
provide him with a waiver form.

2.  The RO should then readjudicate the 
claim of entitlement to service 
connection for right tonsilar non-
Hodgkin's lymphoma, to include 
consideration of the evidence received 
after the April 2006 SSOC was issued.  If 
any such action does not resolve each 
claim to the appellant's satisfaction, 
the RO should provide the appellant and 
his representative a supplemental 
statement of the case and an appropriate 
period of time should be allowed for 
response.  Thereafter, the case should be 
returned to this Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2006).


